

	

		II

		109th CONGRESS

		1st Session

		S. 235

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Ensign (for himself

			 and Mr. Reid) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of Agriculture to sell certain

		  parcels of Federal land in Carson City and Douglas County,

		  Nevada.

	

	

		1.Short titleThis Act may be cited as the

			 Nevada National Forest Land Disposal

			 Act of 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress

			 finds the following:

				(1)The United States

			 owns, and the Forest Service administers, land in small and large parcels in

			 Carson City and Douglas County, Nevada.

				(2)Much of this

			 Federal land is interspersed with or adjacent to private land, which renders

			 the Federal land difficult, inefficient, and expensive for the Forest Service

			 to manage and more appropriate for disposal.

				(3)In order to

			 promote responsible and orderly development in Carson City and Douglas County,

			 Nevada, appropriate parcels of the Federal land should be sold by the Federal

			 Government based on recommendations made by units of local government and the

			 public.

				(b)PurposeThe

			 purpose of this Act is to provide for the sale of certain parcels of Federal

			 land in Carson City and Douglas County, Nevada.

			3.Disposal of

			 National Forest System lands, carson city and douglas county, Nevada

			(a)Disposal

			 requiredThe Secretary of Agriculture (in this section referred

			 to as the Secretary shall sell any right, title, or interest of

			 the United States in and to the following parcels of National Forest System

			 lands in Carson City or Douglas County, Nevada:

				(1)The parcel of

			 land referred to as the Carson Parcel, consisting of

			 approximately 3 acres, and more particularly described as being a portion of

			 the southeast quarter, section 31, township 15 north, range 20 east, Mount

			 Diablo Base and Meridian.

				(2)The parcel of

			 land referred to as the Jacks Valley/Highway 395 Parcel,

			 consisting of approximately 28 acres, and more particularly described as being

			 a portion of the southeast quarter, section 6, township 14 north, range 20

			 east, Mount Diablo Base and Meridian.

				(3)The parcel of

			 land referred to as the Indian Hills Parcel, consisting of

			 approximately 75 acres, and more particularly described as being a portion of

			 the southwest quarter, section 18, township 14 north, range 20 east, Mount

			 Diablo Base and Meridian.

				(4)The parcel of

			 land referred to as the Mountain House Area Parcel, consisting

			 of approximately 40 acres, and more particularly described as being a portion

			 of the northwest quarter northeast quarter, section 12, township 10 north,

			 range 21 east, Mount Diablo Base and Meridian.

				(5)The parcel of

			 land referred to as the Holbrook Junction Area Parcel,

			 consisting of approximately 80 acres, and more particularly described as being

			 a portion of the west half of the southwest quarter, section 7, township 10

			 north, range 22 east, Mount Diablo Base and Meridian.

				(6)The two parcels

			 of land referred to as the Topaz Lake Parcels, consisting of

			 approximately 5 acres (approximately 2.5 acres per parcel), and more

			 particularly described as being portions of the northwest quarter, section 29,

			 township 10 north, range 22 east, Mount Diablo Base and Meridian.

				(b)Modification of

			 descriptionsThe Secretary may—

				(1)correct

			 typographical or clerical errors in the descriptions of land specified in

			 subsection (a); and

				(2)for the purposes

			 of soliciting offers for the sale of such land, modify the descriptions based

			 on—

					(A)a survey;

			 or

					(B)a determination

			 by the Secretary that the modification is in the best interest of the

			 public.

					(c)Selection and

			 sale

				(1)CoordinationThe

			 Secretary shall coordinate the sale of land under this section with the unit of

			 local government in which the land is located.

				(2)Existing

			 rightsThe sale of land under this section shall be subject to

			 all valid existing rights, such as rights-of-way, in effect as of the date of

			 the sale.

				(3)Zoning

			 lawsThe sale of land under this section shall be in accordance

			 with local land use planning and zoning laws and regulations.

				(4)Solicitations

			 of offersThe Secretary shall solicit offers for the sale of land

			 under this section, subject to any terms or conditions that the Secretary may

			 prescribe. The Secretary may reject any offer made under this section if the

			 Secretary determines that the offer is not adequate or not in the public

			 interest.

				(5)Method of

			 saleThe Secretary may sell the land described in subsection (a)

			 at public auction.

				(d)Disposition of

			 proceeds

				(1)Payments and

			 depositsOf the gross proceeds from any sale of land under this

			 section, the Secretary shall—

					(A)pay five percent

			 to the State of Nevada for use for the general education program of the

			 State;

					(B)pay five percent

			 to the Carson Water Subconservancy District in the State;

					(C)deposit 25

			 percent in the fund established under

			 Public Law

			 90–171 (commonly known as the Sisk Act;

			 16 U.S.C.

			 484a); and

					(D)retain and use,

			 without further appropriation, the remaining funds for the purpose of expanding

			 the Minden Interagency Dispatch Center in Minden, Nevada, as provided in

			 paragraph (3).

					(2)Use of Sisk Act

			 fundsThe amounts deposited under paragraph (1)(C) shall be

			 available to the Secretary until expended, without further appropriation, for

			 the following purposes:

					(A)Reimbursement of

			 costs incurred by the local offices of the Forest Service in carrying out land

			 sales under this section, not to exceed 10 percent of the total proceeds of the

			 land sales.

					(B)The development

			 and maintenance of parks, trails, and natural areas in Carson City or Douglas

			 County, Nevada, in accordance with a cooperative agreement entered into with

			 the unit of local government in which the park, trail, or natural area is

			 located.

					(3)Minden

			 Interagency Dispatch CenterThe Minden Interagency Dispatch

			 Center is located on land made available by the State of Nevada in Minden,

			 Nevada, and will serve as a joint facility for the Forest Service and the

			 Nevada Division of Forestry for the purpose of fighting wildland fires. The

			 expansion of the center shall include living quarters and office space for the

			 Blackmountain Hotshot Crew, a guard station for housing engines and patrol

			 vehicles, an air traffic control tower, a training facility, and a

			 warehouse.

				(4)LimitationNone

			 of the amounts made available to the Carson Water Subconservancy District under

			 paragraph (1)(B) shall be used to pay the costs of litigation.

				(e)Relation to

			 other property management lawsThe land described in subsection

			 (a) shall not be subject to chapter 5 of title 40, United States Code, as

			 codified by Public Law 107–217 (116 Stat.

			 1062).

			(f)WithdrawalSubject

			 to valid existing rights, all Federal land described in subsection (a) is

			 withdrawn from location, entry, and patent under the public land laws, mining

			 laws, and mineral leasing laws, including geothermal leasing laws.

			(g)Revocation of

			 public land orders

				(1)In

			 generalTo facilitate the sale of parcels of land described in

			 subsection (a), the Secretary shall revoke any public land orders in existence

			 on the date of the enactment of this Act that withdraw the parcels from all

			 forms of appropriation under the public land laws, to the extent that the

			 orders apply to land described in such subsection (a).

				(2)Effective

			 dateA revocation under paragraph (1) shall be effective on the

			 date on which the instrument conveying the parcels of land subject to the

			 public land order is executed.

				(h)ReportThe

			 Secretary shall submit to the Committee on Agriculture and the Committee on

			 Resources of the House of Representatives and the Committee on Agriculture,

			 Nutrition, and Forestry of the Senate an annual report on all land sales made

			 under this section.

			

